DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Embodiment in Figs. 4-6. 
Embodiment in Figs. 8-18.
If the Applicant elects embodiment II, then the Applicant must further elect one in each list of subspecies: 
IIA1. 	Embodiment in Fig. 11,
IIA2.	Embodiment in Fig. 15; and
IIB1. 	Embodiment in Fig. 12A,
IIB2.	Embodiment in Fig. 12B,
IIB3. 	Embodiment in Fig. 16; and
IIC1.   Embodiment in Fig. 13,
IIC2.   Embodiment in Fig. 17; and
IID1.   Embodiment in Fig. 14,
IID2.   Embodiment in Fig. 18.
To clarify, the Applicant needs to elect one of IIA1/A2, one of IIB1/B2/B3, one of IIC1/C2, and one of IID1/D2. 
The species are independent or distinct because in embodiment I, the wires UPL overlap PSL, and PL overlap UPSL and separated by one or more insulating layers; whereas in embodiment II the UPL and PSL do not overlap.  Furthermore, these second embodiment II contains data lines DL1-DL3 that the embodiment I does not have.  The subspecies IIA1-IIA2 are different arrangements of the data lines DL1-DL3 in region H-H’, F-F’, G-G’.  The subspecies IIB1-IIB3 are different arrangements of the wiring lines in region I-I’.  The subspecies IIC1-IIC2 are different arrangements of the signal lines SL in region J-J’.  The subspecies IID1-IID2 are different arrangements of the signal lines SL in region K-K’.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (C) searching for one of the inventions is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two may be classified together.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822